DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 20 is objected to because of the following informalities:  “mango peal” should be –mango peel--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regards to claims 1, the mixing products include “phytochemical existent therein”, but it is unclear what this defines. Phytochemical is a class of compounds formed by plants. Existent means the product exists. But it is unclear if the existence of plant compounds refers to the dried gooseberry product or mango peel product, or some other general class of plants. Please clarify.
With regards to claim 3, the liquid medium consists of “distilled (and/or de-ionized water) water, an alcoholic medium or a mixture of water and alcohol. It is unclear if the de-ionized water option only modifies the distilled water and it is also unclear what mixture of water and alcohol is considered with regards to the third option, given two forms of water are claimed.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 14, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Philip (“Rapid green syntehis of spherical gold nanoparticles using Mangifera Indica leaf. Spectrochimica Acta Part A77 (2010) 807–810).
Philip discloses forming Ayurvedic encapsulated gold nanoparticles (abstract:"...synthesis of spherical gold nanoparticles at room temperature using fresh/dry leaf extract of Mangifera Indica "; see "MangiferaIndica (Mango)” to Shahetal., abstract: “Mangifera Indica, commonly used herb in ayurvedic medicine"), the method comprising: mixing dried product with phytochemicals existent therein into a liquid medium to form a reducing agent solution (page 807 col 2 para 2:"Fresh/dried M. indica leaf was... stirred with 100mL de-donized water at 300K for 1min and filtered to get the extract. The filtrate is used as reducing agent and stabilizer"; page 808 col 2 para 2: "it is reported that aqueous extract of M. indica leaf is composed of a variety of phenolic acid, phenolic esters, flavonoids, triterpenoids, thiamine and mangiferin"; see instant specification [0063]: "...phytochemicals including...flavonoids..."); mixing gold salts into the reducing agent solution (page 807 col 2 para 3: "3mL extract is added to a vigorously stirred 40mL aqueous solution of HAuCI4.3H20..."); permitting reaction of the gold salts, in the absence of any other reducing agent, to form a nanoparticle solution of stabilized, biocompatible Ayurvedic encapsulated gold nanoparticles (page807col2para3:“Rapid reduction takes place and is complete in 2min as shown by stable light red colour of the solution... Colloid (e) is intense red in colour and is found to be stable for more than 5 months..."; page 809 col 2 para 1: “Colloid (e) consists of almost uniformly sized spherical nanoparticles of average size about 20nm"; page 808 col 1 para 1: "Synthesis of nanoparticles using... plants... [make] the nanoparticles more biocompatible"; no other reducing agent, or any agent, is added to the mixture).
Philip further discloses the addition of distilled and/or de-ionized water (page 807 col 2 para 2: “Fresh/dried M. indica leaf was... stirred with 100mL de-ionized water at 300K (28.5C)for 1min and filtered to get the extract. The filtrate is used as reducing agent and stabilizer’).

Claims 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Katti et al (US2009/0074674).
Katti et al discloses stabilized, biocompatible gold nanoparticles suitable for use in X-ray induced cancer therapy, including cancer detection and treatment in animals and human beings (para[0032]). The stabilized, biocompatible gold nanoparticles were  prepared by suspending 100mg of turmeric in 6ml of doubly ionized (DI) water. To this suspension 0.1ml of 0.1M NaAuCl4 solution was added. The color of the solution changes from light yellow to dark purple within 10-30 minutes, indicating the formation of turmeric stabilized gold nanoparticles (para[0043]). Turmeric is an Ayurvedic therapeutic as evidcenced by Josh et al ("Early Human Safety Study of Turmeric Oil (Curcumalonga Oil) Administered Orally in Healthy Volunteers ” page 1055 col 1 para 1. The stabilized nanoparticles are administered orally and intravenously (para[0031]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Philip (“Rapid green syntehis of spherical gold nanoparticles using Mangifera Indica leaf. Spectrochimica Acta Part A77 (2010) 807–810).
Philip is discussed above and while it appears the process is disclosed as discussed above, in the event the specific steps are not clear the process appears to be obvious where Philip mixes the phytochemicals with gold salts as reducing agents and then forms a stabilized nanoparticles. In optimizing the product, it would have been obvious to vary the concentration of phytochemical and gold nanoparticles in order to maximize production.


Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Philip (“Rapid green syntehis of spherical gold nanoparticles using Mangifera Indica leaf. Spectrochimica Acta Part A77 (2010) 807–810) in view of Katti (US2013/0129618).
With regards to claims 11-13, Katti futher teaches gum Arabic was a well-known stabilizing agent for gold nanoparticles (the addition of gum arabic ([0032]).
It would have been obvious to one of ordinary skill in the art to include a known stabilizing agent to the gold nanoparticles of Philip to provide additional stability during storage.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Katti et al (US2009/0074674).
Katti is discussed above for anticipating the claims, but as the reference does not provide a working embodiment of treating cancer, as a backup obviousness rejection, it would have been obvious to one of ordinary skill in the art to administer the gold nanoparticles disclosed with an expectation of success given the gold particles were taught to be used in treatment therapy.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J PACKARD whose telephone number is (571)270-3440.  The examiner can normally be reached on Mon and Wed-Fri (8am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BENJAMIN J PACKARD/               Primary Examiner, Art Unit 1612